Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/09/2020.
Claims 1-18 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claim(s).  No new matter should be entered.
Separating means (claim 1, 10);
Compressing means (claim 1, 10);
First, second transport means (claim 1, 10);
Conduit (claim 2, 11);
Perforating means (Claims 5, 14);
Ram (claims 4 and 13); and
Cutting means (Claim 6 and 15)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following element(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claims 1 and 10, “separating means,” referring to “a ram movable in the first space (3), and/or perforating means for perforating spray cans, and/or cutting means for cutting spray cans into pieces” [0012]
Claims 1 and 10, “first and second transport means” but there is no corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1 and 10, “Compressing means” but there is no corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 5 and 14, “Perforating means” but there is no corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 6 and 15, “Cutting means” but there is no corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 7-9 and 16-18, “First, second and third discharge means” but there is no corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-9, 10, and 14-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. 
The claims above recites, “first, and second transport means”, “cutting means”, “Compressing means”, “Perforating means”, and “First, second and third discharge means” which invokes 112f, but fails to disclose what element could make up such a structures and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. Accordingly, the disclosure is not commensurate with the scope of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, 10, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, Claim limitation “first and second transport means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as one of ordinary skill in the art cannot determine the meets and bounds of the claimed invention. For examination purposes, as best understood, the Office has interpreted the above recitation to read – any structure capable of transportation –
Regarding claims 1 and 10, Claim limitation “Compressing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as one of ordinary skill in the art cannot determine the meets and bounds of the claimed invention. For examination purposes, as best understood, the Office has interpreted the above recitation to read – any structure capable of compressing gas–
Regarding claims 5 and 14, Claim limitation “Perforating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as one of ordinary skill in the art cannot determine the meets and bounds of the claimed invention. For examination purposes, as best understood, the Office has interpreted the above recitation to read – any structure capable of perforating cans–
Regarding claims 6 and 15, Claim limitation “Cutting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as one of ordinary skill in the art cannot determine the meets and bounds of the claimed invention. For examination purposes, as best understood, the Office has interpreted the above recitation to read – any structure capable of cutting cans–
Regarding claims 7-9 and 16-18, Claim limitation “First, second and third discharge means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as one of ordinary skill in the art cannot determine the meets and bounds of the claimed invention. For examination purposes, as best understood, the Office has interpreted the above recitation to read – any structure capable of discharging gas–


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 6178882 B1).
Regarding claim 1, Wagner discloses a Device (Fig. 6) for processing of spray cans (62), the device comprising
separating means (26, 28, 56, 84; Fig. 2) for separating spray cans (62; Figs. 2-4) in the first space (12 and/or 72, Fig. 1), a second space (chamber of 104/76/88)
first transport means (112, 114, 116, 118, 120, 126) for transporting gas from the first space (72) to the second space (76/88), and 
compressing means (94) for compressing gas in the second space (88), 
wherein the device also further comprises second transport means (132) configured for transporting heat, released during compressing of the gas, from the second space (88) to the first space (72, Fig. 6).
Regarding claim 2, wherein the second transport means (132) comprises a conduit for having a fluid flow therethrough (Fig. 6).
Regarding claim 3, wherein the separating means (26, 28, 56, 84; Fig. 2) comprises compacting means for compacting spray cans (Fig. 3).
Regarding claim 4, wherein the compacting means comprises a ram (26) movable in the first space (Fig. 4).
Regarding claim 7, wherein the device further comprises first discharge means (46) for discharging solid material from the first space (Fig. 1).
Regarding claim 8, wherein the device further comprises second discharge means (74) for discharging liquid from the first space (Fig. 4).
Regarding claim 9, wherein the device further comprises third discharge means (92) for discharging liquid from the second space (88).
Regarding claim 10, A method for processing of spray cans (Fig. 6), the method comprising: separating spray cans (62) in a first space (72) by means of separating means (26, 28, 56, 84; Fig. 2) provided for this purpose, transporting gas from the first space (72) to a second space (88) by means of first transport means (112, 114, 116, 118, 120, 126) provided for this purpose, and compressing gas (via pump 98) in the second space (88, Fig. 6) by means of compressing means (98), wherein the method further comprises of transporting heat, released during compressing of the gas, from the second space (88) to the first space (72) by means of second transport means (132) (Col 9 lines 9-67 to Col 10 lines 1-14).
Regarding claim 11, wherein the transporting of heat comprises having a fluid, flow through a conduit (132, Fig. 6).
Regarding claim 12, wherein the separating comprises of compacting spray cans by means of compacting means (26, 28, 56, 84; Fig. 2).
Regarding claim 13, wherein the compacting takes place by means of a ram (26) movable in the first space (Fig. 4).
Regarding claim 16, wherein the method also comprises of discharging solid material (72) from the first space (72) by first discharge means (46).
Regarding claim 17, wherein the method also comprises of discharging liquid from the first space by second discharge means (Apertures-74, Fig. 4). 
Regarding claim 18, wherein the method also comprises of discharging liquid from the second space (88) by third discharge means (92, Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6178882 B1) in view of Cound et al. (US 4459906).
Regarding claim 5 and 14, Wagner discloses the device and method as disclosed in claims 1 and 10 including the separating means as explained above.
However, Wagner does not disclose wherein the separating means comprises perforating means for perforating spray cans.
Cound discloses separating means (42, 26, 40) comprises perforating means (44) for perforating spray cans.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wagner by incorporating a perforating means as taught by Cound in order to puncture the can for a more effective crushing of the can.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6178882 B1) in view of Robinson et al. (US 5566610).
Regarding claim 6 and 15, Wagner discloses the device and method as disclosed in claim 1 and 10 including the separating means as explained above.
However, Wagner does not disclose wherein the separating means comprises cutting means for cutting spray cans into pieces.
Robinson discloses separating means (including a compacting ram, 20) comprises cutting means (52) for cutting materials (Col 12 lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ram of Wagner by incorporating a cutting means as taught by Robinson in order to further sever the cans for a more effective crushing of the can.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731